Citation Nr: 0523359	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to an initial disability rating greater than 60 
percent for status post prostatectomy due to prostate cancer 
with urinary incontinence.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant served on active duty from January 1955 to 
January 1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An increased rating for diabetes mellitus and a total 
disability rating for compensation purposes based on 
individual unemployability were denied by an August 2003 
rating decision.  The veteran's March 2004 substantive appeal 
with respect to the rating assigned for his prostatectomy 
mentioned these issues and was accepted by the RO as a notice 
of disagreement.  A statement of the case was issued in 
September 2004, but the veteran did not file a substantive 
appeal.  Therefore the diabetes mellitus and total disability 
rating for compensation purposes based on individual 
unemployability will not be addressed in this decision.

In the substantive appeal received in March 2004, the veteran 
refers to his kidney disease.  The Board construes this as a 
claim for service connection for kidney disease; this claim 
is referred to the RO for appropriate consideration.


FINDING OF FACT

There has been no recurrence of the veteran's prostate cancer 
and current prostate cancer residuals are manifested by urine 
leakage which requires the use of absorbent materials which 
must be changed approximately 7-10 times a day.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Codes 7527, 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

A letter was sent to the veteran in May 2001.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letter advised the 
veteran what information and evidence was needed to 
substantiate the claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claim and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

A review of the post service medical records show that due to 
prostate cancer a prostatectomy was performed in July 2000.  

A VA examination was conducted in May 2002.  The veteran 
reported his medical history.  He indicated that 
postoperatively he had problems with urinary frequency as 
often as 12 times a day with nocturia twice nightly.  He also 
had stress incontinence which occurred with straining, 
lifting, coughing, or standing.  He wore on an average of 7 
absorbent pads per day.  He also noted that since surgery he 
had occasional urinary tract infections.  It was also noted 
that the veteran had a history of urolithiasis which began 2 
years previously.  He reported that he had bilateral kidney 
stones; however, he was not a candidate for removal.  An X-
ray revealed a calculus in the right kidney.  Urinalysis 
revealed 1+ leucocyte esterase, 1+ protein, and 5-10 WBCs.  
The diagnoses were adenocarcinoma of the prostate, status 
post radical prostatectomy; stable, stress urinary 
incontinence, secondary to radical prostatectomy; erectile 
dysfunction, secondary to radical prostatectomy; and left 
renal calculus, asymptomatic.   

A May 2002 rating action granted service connection for 
status post prostatectomy due to prostate cancer with urinary 
incontinence with an evaluation of 100 percent from June 21, 
2000, and 60 percent evaluation effective from March 1, 2001.  
The veteran was also granted service connection for erectile 
dysfunction and awarded special monthly compensation based on 
the loss of use of a creative organ.

A VA examination was conducted in May 2003.  The veteran 
reported urinary frequency of 12 times a day.  He used 7-10 
absorbent pads a day for incontinence.  He had to urinate 
every 45 minutes.  His incontinence occurred on coughing 
sneezing, straining, or assuming an erect position while 
walking.  He had not passed a stone since the previous VA 
examination.  He reported that he refused artificial urinary 
sphincter. (He later explained that his doctors had advised 
against this procedure).  Urinalysis revealed 1+ protein, but 
otherwise  was unremarkable.  An X-ray revealed a calculus in 
the right kidney.  The diagnoses were adenocarcinoma of the 
prostate, status post radical prostatectomy; stable, stress 
urinary incontinence, secondary to radical prostatectomy; 
erectile dysfunction, secondary to radical prostatectomy; and 
right renal calculus, stable.   

The record contains VA outpatient records that date between 
1995 and 2001 which show treatment for a variety of 
disabilities including genitourinary problems.

Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the appeal for a higher evaluation for 
the prostate disability arises from the initial rating 
decision, which established service connection for the 
disability and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of a staged rating (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Diagnostic Code 7527 provides that prostate gland injuries, 
infections, hypertrophy, or postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  Under 38 C.F.R. § 4.115a, voiding 
dysfunction will be rated as urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence is rated 20 percent when requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day; 40 percent when requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day; or 60 percent when requiring the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

Under the same regulation, urinary frequency is rated 10 
percent for daytime voiding interval between 2 and 3 hours, 
or awakening to void 2 times per night; 20 percent for 
daytime voiding interval between 1 and 2 hours or awakening 
to void 3 to 4 times per night; and 40 percent for daytime 
voiding interval less than 1 hour, or awakening to void 5 or 
more times per night.  

Under the same regulation, obstructed voiding with urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  A 10 
percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.  

The same regulation also provides that urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  Poor renal function is 
rated as renal dysfunction.

In determining which rating criteria to use, the Board may 
eliminate from consideration the criteria for renal 
dysfunction.  VA outpatient records dated in September 2000 
(prior to his prostatectomy) relate diagnoses that include 
chronic renal insufficiency secondary to the use of non-
steroidal anti-inflammatory agent (NSAID) and hypertension.  
Hypertension is a nonservice connected disability and the 
record does not show that he was taking NSAID for a service 
connected disability.

Concerning urinary tract infection, while the records show 
that the veteran was receiving antibiotic care for a urinary 
disorder, this has been related to his kidney disorder.  
Regardless, the highest possible rating is 30 percent under 
this section of the Code.  Moreover, his leakage is the 
predominant symptom.

Concerning obstructed voiding with urinary retention.  The 
veteran has not indicated that he had an urologic procedure 
that ever required dilatation or catheterization for his 
service-connected disability.  Further, he reported no 
obstructive symptoms.  This would eliminate the criteria for 
obstructed voiding as a basis for rating the 
service-connected disability.

Concerning urinary frequency, the records of the VA 
examination show that the veteran described frequency.  
Significantly, however, the highest possible rating for this 
disability is 40 percent.

As the medical evidence currently shows that there has been 
no recurrence of the prostate cancer and renal dysfunction is 
not a condition associated with this disability, the Board 
observes that the assignment of the 60 percent rating based 
on leakage is the maximum schedular rating available to the 
veteran under the circumstances and as provided under 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

In view of the fact that the veteran has been assigned the 
maximum schedular rating available for his service-connected 
prostate disability under the circumstances, the Board has 
considered whether the veteran's disability presents such an 
exceptional or unusual disability picture as to render 
impractical application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  However, in the absence of evidence 
in the record of frequent periods of hospitalization or 
marked interference with employment (beyond that already 
contemplated in the 60 percent rating awarded in this 
decision), there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
post status prostatectomy.  While a VA examiner has reported 
that the veteran is unemployable, the RO has addressed this 
contention in an August 2003 rating action.  As such, the 
Board finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).


ORDER

Entitlement to a higher evaluation for status post 
prostatectomy due to prostate cancer with urinary 
incontinence is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


